Name: Commission Regulation (EEC) No 280/79 of 14 February 1979 laying down conditions for invitations to tender for colza and rape seed held by the Danish intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 2 . 79No L 40/ 16 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 280/79 of 14 February 1979 laying down conditions for invitations to tender for colza and rape seed held by the Danish intervention agency proof that the seeds have been placed under control at an oil mill pursuant to Article 2 of Council Regula ­ tion (EEC) No 2114/71 of 28 September 1971 (5 ), as last amended by Regulation (EEC) No 851 /78 (6), or have been exported ; Whereas the minimum selling price that most nearly corresponds to the actual market situation may be determined on the basis of the tenders received ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1562/78 (2 ), and in particular Article 26 (3) thereof, Whereas during the 1978 /79 marketing year the Danish intervention agency bought in certain quanti ­ ties of colza and rape seed pursuant to Article 26 of Regulation No 136/66/EEC ; Whereas Commission Regulation (EEC) No 189/68 (3 ), as last amended by Regulation (EEC) No 1 687/76 (4), laid down the conditions for sale by tender on the Community market of oil seeds held by intervention agencies ; whereas, in view of the present situation of the market for oil seeds in the Commu ­ nity, it is unlikely that the quantities held by the Danish intervention agency can be sold in accordance with the price conditions laid down in Article 5 of Regulation (EEC) No 189/68 ; whereas, therefore, special measures must be taken to dispose of these oilseeds ; Whereas colza and rape seed can at present be marketed in the Community at a price which accords more closely with the actual market situation than the price fixed in accordance with the said Article 5 ; Whereas, in order to ensure favourable selling condi ­ tions, the seeds should be put up for sale in lots ; Whereas a security should be provided to ensure the observance of the obligations involved in the submis ­ sion of a tender ; whereas, moreover, that security should be such as to prevent the seeds for which a tender is accepted from being offered for intervention a second time ; whereas the security should therefore be forfeited unless the successful tenderer provides Article 1 1 . There shall be put up for sale by tender on the Community market two lots of a total quantity of approximately 1 100 tonnes of colza and rape seed held by the Danish intervention agency, which were bought in during the 1978 /79 marketing year. 2 . The provisions of Regulation (EEC) No 189/68 shall apply, subject to those of this Regulation . Article 2 The notice of invitation to tender shall be published in the Official Journal of the European Communities not less than 10 days before the final date for the submission of tenders . This date shall be 26 February 1979 not later than 2 p.m . (local time). Article 3 1 . No tender shall be accepted unless it states a price per lot, delivery ex storage depot . The costs of weighing, sampling and analysis shall be borne by the intervention agency. Any other exit costs arising shall be borne by the purchaser.(M OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 185, 7 . 7 . 1978 , p. 1 . (3 ) OJ No L 43 , 17 . 2 . 1968 , p. 7 . 4) OJ No L 190, 14 . 7 . 1976, p. 1 . (5 ) OJ No L 222, 2 . 10 . 1971 , p . 2 . 6 OJ No L 116, 28 . 4 . 1978 , p . 4 . 15. 2. 79 Official Journal of the European Communities No L 40/ 17 2. Tenders shall be valid only if accompanied by a security of two units of account per 100 kilograms . The security may be provided in cash or in the form of a guarantee satisfying the criteria laid down in the Kingdom of Denmark. Article 4 The security referred to in Article 3 (2) shall be released where : (a) the tenderer has not withdrawn his tender before the award of the contract and the tender has been unsuccessful ; (b) the successful tenderer, save in cases of force majeure, has paid to the intervention agency the amount corresponding to his tender, has taken over the oil seeds awarded to him under the tender and has given proof that the oil seeds have been placed under control at an oil mill pursuant to Article 2 of Regulation (EEC) No 2114/71 or have been exported. Article 5 In the light of the tenders submitted, a minimum price for the seeds shall be fixed in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC. The price shall be fixed , ex storage depot, for oilseeds of the standard quality for which intervention prices are fixed . Where the oil seeds offered for sale are not of the said standard quality, their weight shall be deter ­ mined by the method described in the Annex to Commission Regulation (EEC) No 1204/72 of 7 June 1972 ( ! ), as last amended by Regulation (EEC) No 2980/78 (2), and the selling price shall be increased or reduced as specified in the Annex to Commission Regulation No 282/67/EEC of 11 July 1967 (3 ), as last amended by Regulation (EEC) No 1512/78 (4). A rticle 6 Subject to the minimum price referred to in Article 5, the contract shall be awarded to the highest bidder. If two or more tenderers tender at the same price, the successful tenderer shall be chosen by lot . Article 7 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 133, 10 . 6 . 1972, p. 1 . (2 ) OJ No L 355, 19 . 12 . 1978 , p. 17 . ( 3 ) OJ No L 151 , 13 . 7 . 1967, p. 1 . ( «) OJ No L 178 , 1 . 7 . 1978 , p. 58 .